COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00312-CV


IN THE INTEREST OF T.W.H., THE
CHILD


                                       ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant's “Motion To Dismiss.”          It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                      PER CURIAM

PANEL: GARDNER, MCCOY, and MEIER, JJ.

DELIVERED: September 13, 2012


      1
       See Tex. R. App. P. 47.4.